Citation Nr: 1423090	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  12-32 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from January 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and November 2011 rating decisions of the VA Regional Office (RO) in Fort Harrison, Montana.


FINDINGS OF FACT

1.  By an unappealed July 1988 rating decision, the RO denied service connection for a skin disorder on the basis that there was no evidence of a current disorder.  

2.  Evidence received after the July 1988 denial relates to unestablished facts necessary to substantiate the claim of service connection for a skin disorder, particularly a March 2011 treatment record and an August 2011 letter from R.V., M.D. showing a diagnosis of a skin disorder, as well as the Veteran's reports of a recurring rash since service.

3.  The currently diagnosed skin disorder was not present during service and did not develop as a result of any incident during service.


CONCLUSIONS OF LAW

1.  The RO's July 1988 denial of service connection for a skin disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2013).  

2.  Evidence received since the final July 1988 decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  A skin disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regards to the petition to reopen, the Board is granting that issue in full.  Consequently, VA's duties to notify and assist need not be addressed.

Regarding the underlying claim of service connection, the Veteran was notified in a letter dated in September 2011 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records and also secured an examination in furtherance of his claim.  A pertinent VA examination was obtained in February 2014.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well supported opinion based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

For the reasons set forth in the findings of fact for the petition to reopen, the Board is granting that issue.  Accordingly, the following analysis will focus on the underlying service connection issue being denied.  As the RO also reopened the Veteran's claim and adjudicated the underlying service connection issues in the rating decisions on appeal, the Veteran is not prejudiced by the Board addressing the merits of his service connection claim.

The Veteran contends that he has a skin disorder that began when serving in Vietnam.  See, e.g., October 2011 statement.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A review of the Veteran's STRs shows no treatment for, or diagnosis of, any skin disorder.  His September 1971 discharge examination revealed clinically normal skin.

A March 2011 VA treatment record shows that the Veteran had a rash in his groin area that he reported has come and gone since Vietnam.  He was diagnosed with a yeast rash.  An August 2011 letter from Dr. R.V. shows that the Veteran had a chronic rash that was fungus.  None of his treatment records contain any opinion relating any skin disorder to his military service.  

Lay statements from the Veteran's ex-wives received in September 2011 and October 2011 show that the Veteran had rashes as early as 1977.  The letter received in October 2011 from the woman who was married to the Veteran beginning in 1977 shows that the Veteran told her that he had a rash for a long time before they met.  A buddy statement received in November 2012 shows that the Veteran had a rash in 1972.  None of these statements indicate what the rashes looked like or where they were located.  Statements from fellow service members, including a medic, also received in November 2012, indicate that not all treatment was recorded in service and that many in Vietnam had and were treated for skin problems. 

The Veteran was afforded a VA examination in February 2014.  He was diagnosed with candidiasis.  The Veteran reported having a reddish rash on his feet in the1970s and was treated with medication in Vietnam.  He reported that in more recent years, a rash appeared in his groin, no rash on feet or elsewhere on body.  The Veteran's current symptoms were a rash in both sides of groin to either side of testicles in crease.  He denied any other known skin condition.  The examiner mentioned the pertinent evidence of record, including the lay statements and Dr. R.V.'s letter discussed above.  

The examiner opined that the Veteran had an active candidal rash, likely caused by infection of groin by fungus (or yeast) of the Candida genus from his urinary tract or gastrointestinal tract (bowel).  The examiner noted that that diagnosis was based on clinical inspection only.  The examiner also noted that the rash was not present anywhere outside of anogenital region.  The examiner observed that there was no information indicating that Veteran had a rash due to a fungus or yeast, or related to Candida, while he was in service.  The examiner opined that there was no means known to medical science that would determine when the Veteran first had an episode of the rash he has now.  The examiner noted that there were many thousands of rashes caused by infectious agents, and many more that are not due to infection by an organism.  The examiner reported that distinguishing the cause of a rash can be difficult and in some cases impossible for the trained medical professional and in many cases cannot be done accurately by an untrained person.  The examiner reported that the candidal rash that the Veteran appears to have now is one of the most common known to humans, making speculation on origin or onset extremely risky.  

Citing an online medical tool, the examiner reported that the clinical manifestations of infection with Candida species ranged from local mucous membrane infections to widespread dissemination with multisystem organ failure.  Although Candida are considered normal flora in the gastrointestinal (GI) and genitourinary (GU) tracts of humans, they have the propensity to invade and cause disease when an imbalance is created in the ecologic niche in which these organisms usually exist.  The examiner noted that since Candida is normal flora of humans' GI and GU tracts, it is very easy for it to appear quickly outside those two systems whenever other normal organisms are eliminated, such as after use of an antibiotic, or when the immune function is impaired or inadequate.

The examiner opined that due to the lack of any identification of a specific rash during the 1970s or the next few decades after that, it was less likely than not that the Veteran's current skin condition was related to (or caused by or aggravated by) his active duty service.

Based on a review of the evidence, the Board concludes that service connection for a skin disorder is not warranted.  Although the Veteran reported an in-service rash, and has a current diagnosis of a skin disorder, the evidence fails to show a relationship between a current diagnosis and the Veteran's military service.

In this case, the evidence fails to show a nexus to the Veteran's military service.  The evidence fails to show that the Veteran's current skin disorder had its onset in service or is related to an event, injury or disease in service.  The Board acknowledges the Veteran's reports of an in-service rash as well as the lay statements supporting the Veteran's assertions of having a recurring rash.  However, the evidence fails to show that the Veteran's current rash, diagnosed as candidiasis, is the same rash that he experienced in service.  As noted above, his 1971 separation examination revealed clinically normal skin.  There is no indication in the Veteran's STRs of any chronic skin disorder.

No medical professional has provided any opinion relating the Veteran's currently diagnosed skin disorder to his military service, to include opining that any rash experienced in service is the same as the currently diagnosed skin disorder.   The only medical opinion of record, that of the February 2014 VA examiner, indicates that the Veteran's current skin disorder is not related to his military service.  As discussed by the examiner, there is no means known to medical science that would determine when the Veteran first had an episode of the rash he currently has.  None of the lay statements provided any information regarding details of the rash such as location, size, and what it looked like such that it could be identified as the current diagnosed rash.  As noted by the VA examiner, there are many thousands of rashes caused by infectious agents, and many more that are not due to infection by an organism.  The examiner had the opportunity to examine and interview the Veteran, and also reviewed the Veteran's claims file, specifically noting the lay evidence in support of a rash that began in service, yet still provided a negative nexus opinion.  As discussed by the examiner, distinguishing the cause of a rash can be difficult and in some cases impossible for the trained medical professional and in many cases cannot be done accurately by an untrained person.   

The claims folder contains no competent and probative evidence of a skin disorder being associated with the Veteran's active duty.  The Board has considered the Veteran's statements as well as the lay evidence supporting a recurring rash since service.  However, for the reasons set forth in the February 2014 examiner's opinion, the evidence fails to show that the currently diagnosed candidiasis is the same as any rash experienced by the Veteran in service.  Without competent and probative evidence of an association between a currently diagnosed skin disorder and his active duty, service connection for a skin disorder is not warranted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issues in this case, the diagnosis and etiology of a skin disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to the currently diagnosed skin disorder being the same as a rash experienced since service as well as the etiology of a current skin disorder have no probative value.

Without competent and credible evidence of an association between a skin disorder and the Veteran's active duty, service connection for a skin disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a skin disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  








	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been presented, the claim of entitlement to service connection for a skin disorder is reopened.

Entitlement to service connection for a skin disorder is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


